

	

		II

		109th CONGRESS

		2d Session

		S. 2267

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Dorgan (for himself

			 and Mr. Graham) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To withdraw normal trade relations treatment from, and

		  apply certain provisions of title IV of the Trade Act of 1974 to, the products

		  of the People’s Republic of China.

	

	

		1.Withdrawal of normal trade

			 relations treatment from the People’s Republic of ChinaNotwithstanding the provisions of title I of

			 the Act to authorize extension of nondiscriminatory treatment (normal trade

			 relations treatment) to the People’s Republic of China, and to establish a

			 framework for relations between the United States and the People’s Republic of

			 China (Public Law 106–286), or any other provision of law, effective on the

			 date of the enactment of this Act—

			(1)normal trade

			 relations treatment shall not apply pursuant to section 101 of that Act to the

			 products of the People’s Republic of China;

			(2)normal trade

			 relations treatment may thereafter be extended to the products of that country

			 only in accordance with the provisions of sections 401 through 409 of the

			 Trade Act of 1974 (19 U.S.C.

			 2431–2439) as in effect with respect to the products of the People’s Republic

			 of China on the day before the effective date of the accession of the People’s

			 Republic of China to the World Trade Organization; and

			(3)the extension of

			 waiver authority that was in effect with respect to the People’s Republic of

			 China under section 402(d)(1) of the Trade Act

			 of 1974 on the day before the effective date of the accession of the

			 People’s Republic of China to the World Trade Organization shall, upon the

			 enactment of this Act, be deemed not have expired, and shall continue in effect

			 until the date that is 90 days after the date of such enactment.

			

